DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-16 are objected to because of the following informalities: 
In line 3 of claim 1, “a quantum bios chip” should be corrected to – [[a]] the quantum bios chip--.
In line 5 of claim 1, “an integrated optics control system” should be corrected to – [[an]] the integrated optics control system--. 
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 17 is objected to because of the following informalities:  
In line 3 of claim 17, “a quantum bios chip” should be corrected to – [[a]] the quantum bios chip--.
In lines 6-7 of claim 17, “an integrated optics control system” should be corrected to – [[an]] the integrated optics control system--. 
Appropriate correction is required.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claim 17 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al. (US 20050167658 A1, publication date: August 4, 2005) disclose a quantum circuit performing quantum computation in a quantum computer. A chosen transformation of an initial n -qubit state is probabilistically obtained. The circuit comprises a unitary quantum operator obtained from a non-unitary quantum operator, operating on an n -qubit state and an ancilla state. When operation on the ancilla state provides a success condition, computation is stopped. When operation on the ancilla state provides a failure condition, computation is performed again on the ancilla state and the n -qubit state obtained in the previous computation, until a success condition is obtained (abstract).

Lidar et al. (US 20040000666 A1, publication date: January 1, 2004) disclose that the present invention involves a quantum computing structure, comprising: one or more logical qubits, which is encoded into a plurality of superconducting qubits; and each of the logical qubits comprises at least one operating qubit and at least one ancilla qubit. Also provided is a method of quantum computing, comprising: performing encoded quantum computing operations with logical qubits that are encoded into superconducting operating qubits and superconducting ancilla qubits. The present invention further involves a method of error correction for a quantum computing structure comprising: presenting a plurality of logical qubits, each of which comprises an operating physical qubit and an ancilla physical qubit, wherein the logical states of the plurality of logical qubits are formed from a tensor product of the states of the operating and ancilla qubits; and wherein the states of the ancilla physical qubits are suppressed; and applying strong pulses to the grouping of logical qubits (abstract).

Cleve et al. (US 20030005010 A1, publication date: January 2, 2003) disclose a method for quantum computing, comprising creating an n qubit Fourier basis state of a n qubit computational basis state, generating multiple copies of the n qubit Fourier basis state in additional sets of n qubits, and estimating the phase of the Fourier basis state from the copies of the Fourier basis state (abstract).

Morimae (Basics and applications of measurement-based quantum computing, IEEE, Conference Paper, PP 327-330, Year: 2014) discloses that measurement-based quantum computing is a new model of quantum computing proposed by Raussendorf and Briegel in 2001. The standard model of quantum computing, namely, the circuit model, starts with the product state, and quantum gates are applied in order to create entanglement among qubits. The output state is measured only at the end of the computing to read out the computation result. On the other hand, in the measurement-based model, universal quantum computing can be done with the preparation of a multipartite quantum state and adaptive measurements on each qubit of it. It is shown that the computational power of the measurement-based quantum computing is equivalent to the circuit model. However, the measurement-based model has provided new points of view to deepen our understanding of quantum computing and to explore further relations between quantum computing and other fields of physics and information science. In fact, plenty of new results have been obtained about relations between the measurement-based quantum computing and, for example, graph theory, statistical physics, quantum communication, quantum cryptography, etc. It's inherent multipartiteness is also expected to be more suitable for multipartite information processing than the traditional circuit model. In this talk, we first review the basics of the measurement-based quantum computing, and next explain some recent applications of it to information theory, including acausal network, topological quantum computing, and secure cloud quantum computing (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111